Mr. Justice Dunn delivered the opinion of the court: The plaintiff in error was convicted in the county court of Adams county of selling intoxicating liquors within two-thirds of a mile of the Illinois Soldiers’ and Sailors’ Home at Quincy, in violation of an act of the General Assembly approved June 10, 1911, (Laws of 1911, p. 309,) and he has sued out this writ of error, claiming that the act violates section 22 of article 4 of the constitution, prohibiting the passage of local or special laws regulating county and township affairs or changing or amending the charter of any town, city or village. The city of Quincy, on March 31, 1911, issued to the plaintiff in error a license for one year entitling him to keep a dram-shop at 339 Cedar street, in that city, which place was 1720 feet south of the north boundary line of the city and 2500 feet south of the south and nearest boundary line of the Illinois Soldiers’ and Sailors’ Home. This is the only home of its kind maintained by the State of Illinois, and is located north and entirely outside of, but adjoining, the city of Quincy, within the town of Riverside. On July 1, 1911, the plaintiff in error was keeping a drain-shop at 339 Cedar street under the authority of the license issued to him, and he then and there sold intoxicating liquors. The act of June io, 1911, provides that on and after July 1, 1911, it shall be unlawful to sell, distribute or give away any malt, spirituous, vinous or intoxicating liquors within two-thirds of a mile of the boundary line or lines of land owned or maintained by the State of Illinois as a soldiers’ and sailors’ home. It is insisted that the act is local and special because the State has but one soldiers’ and sailors’ home and will probably never have another; because the only territory in which the sale of intoxicating liquor is prohibited extends two-thirds of a mile from the home and is within the limits of the city of Quincy, constituting approximately one-third of the entire territory of the city; and because the city has power, under the general laws of the State, to grant license for the sale of liquor within its limits, and the control of this right is vested, under the general laws and under section 2 of article 9 of the constitution, in the legal voters of the city. Regulation of the sale of intoxicating liquor by prescribing the times and places when and where and the circumstances under which.it may be sold is within the police power of the State, and the authority of the legislature to enact into law the provisions contained in the. act in question is not denied by the plaintiff in error, provided the enactment is general and not local or special. Whether the act regulates county or township affairs is a question not presented by this record, for the plaintiff in error is not affected by any such regulations. His right rests solely upon the license granted by the city. The requirement that laws shall be general does not mean that every statute shall have effect upon every individual and in every locality in the State. Such a construction is impossible. It is only upon individuals and in places where the situation contemplated by the act has arisen that it can have any effect, and a law does not cease to be general because it classifies persons or places, if the basis of classification is necessary to the purpose to be accomplished by the legislation or reasonably appropriate for that purpose. There are numerous statutes which prohibit the sale of intoxicating liquor to certain persons at certain times, in certain places. Under the Dram-shop act all such sales are unlawful, except such as are made by virtue of a license granted by some municipal authority. The sale of intoxicating liquor is prohibited at all times in some places and at some times in all places. We have recognized the right of a city council to prohibit the sale in certain parts "of the city while permitting it in other parts. People v. Cregier, 138 Ill. 401; Moore v. Mayor of Danville, 232 id. 307. The act is not local merely because one soldiers’ and sailors’ home, only, is maintained by the State and the act can therefore operate in but one place. An act which is general in its nature and uniform in its operation upon all persons coming within its scope is a general law. (People v. Hoffman, 116 Ill. 587; Cummings v. City of Chicago, 144 id. 563; Park v. Modern Woodmen of America, 181 id. 214; People v. People's Gas Light Co. 205 id. 482.) A law is general, not because it embraces all of the governed, but because it may embrace all when they are similarly situated and come within its provisions. (Hawthorn v. People, 109 Ill. 302.) “We have so repeatedly held that a law may be general and yet be operative in a single place or places where the conditions necessary to its operation exist, that, if it were not abandoned, discussion of the question would be unnecessary.—People v. Hoffman, 116 Ill. 587; West Chicago Park Comrs. v. McMullen, 134 id. 170; People v. Cregier, 138 id. 401.” Trausch v. County of Cook, 147 Ill. 534. In West Chicago Park Comrs. v. McMullen, supra, the identical constitutional provision here involved was in controversy. The case involved the constitutionality of a statute authorizing park commissioners to take control of certain city streets upon receiving the consent of the corporate authorities, which the act authorized the latter to give. It was objected that the act applied to only one city in the State, because Chicago, alone, had parks under the control of park commissioners. It was held that such fact did not render the act local or special, and that it was not requisite that the act should be presently applicable to every person or to every city in the State. It applied to every city having at the time of its passage, or at any time thereafter, parks under the control of park commissioners. The situation here is the same in principle. That proximity to a church, seminary, school house, hospital, cemetery, or other public or private religibus, educational' or eleemosynary institution, furnishes a good reason for excluding dram-shops from the neighborhood is generally recognized. The existence of this condition furnishes a reasonable basis of classification, and it is this principle which authorizes the legislature, in the exercise of the police power, to pass the act in question. The act is general in terms, and, whether the conditions described exist in one city or many, it applies to all places now within its terms or that may hereafter be within its terms. The classification is just and reasonable and does not violate the constitution. People v. Board of Supervisors, 185 Ill. 288. The case of Devine v. Commissioners of Cook County, 84 Ill. 590, differs from this in that the statute there, by its terms, while purporting to classify counties by population, designated the county in such a way as to preclude the law from ever having any application to any other county than the county of Cook, and it was held that such designation was a mere device not based on any principle of classification but intended to evade the constitutional provision against special legislation. There was no classification upon any just or reasonable principle. The license granted to the plaintiff in error by the city of Quincy was not a contract. It gave him no vested rights and constituted no defense to the information. People v. McBride, 234 Ill. 1. TJudgment affirmed.